Order entered October 14, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00370-CV

                IN THE INTEREST OF B.T.G., A MINOR CHILD, Appellant

                     On Appeal from the 302nd Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DF-12-12707-U

                                          ORDER
       The Court GRANTS appellant Terrance M. Gore’s October 10, 2016 motion to

supplement the clerk’s record.

       We ORDER the Clerk of the Court to move Volume 1 of the electronic clerk’s record

from Cause No. 05-13-00305-CV to Cause No. 05-16-00370-CV.             The appellate record is

complete.

       The Court DENIES appellant’s October 10, 2016 motion for e-file notices and new trial

exhibits.

       The GRANTS appellant’s October 11, 2016 motion for extension of time to file

appellant’s brief.

       We ORDER appellant to file the brief within THIRTY DAYS from the date of this

order. Failure to file the brief within the time specified above may result in dismissal of this
appeal without further notice.   No further extensions will be granted absent extenuating

circumstance.

                                                /s/    ELIZABETH LANG-MIERS
                                                       JUSTICE